PER CURIAM:
Epitomized Opinion
Somers brought suit against the defendant on a note, alleging to be its owner, and at the trial, produced the note, endorsed in blank, endorsed without resources, signed by the payer of the note.
The Court of Appeals states that it seems from the record, that Somers came into possession of the note through a deal, but after hearing the evidence, the court below had decided against him, upon the theory that he had failed to prove ownership. This was against the manifest weight of the testimony. Speaking further it says that there may be a real defense to the note, and inasmuch as Somers took it after maturity, if there be a. defense, it is available as against him. The record discloses a situation whereby several hypothesis might be indulged in, but inasmuch as the record is silent on all of these, we think the judgment is manifestly against the weight of the testimony', and the judgment is reversed and remanded to the municipal court for retrial.